Citation Nr: 0925948	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a lung disability, 
claimed as due to exposure to mustard gas.

3.  Entitlement to service connection for squamous cell 
carcinoma of the face and arms, claimed as due to exposure to 
mustard gas.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1945 to August 1946.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of March 2003 and June 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cleveland, Ohio and Des Moines, Iowa 
respectively.  In March 2003, the Cleveland RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disability.  In June 2006, the Des Moines RO denied 
the Veteran's claims of entitlement to service connection for 
a lung disability and squamous cell carcinoma of the face and 
arms.  The Veteran disagreed with these decisions and 
perfected an appeal as to each issue.  The appeals have been 
merged for the sake of economy.  

The Veteran was scheduled to appear for a hearing in April 
2008.  However, before the scheduled hearing, the Veteran 
filed a statement withdrawing his hearing request and 
cancelling the hearing.  See the Veteran's April 2008 
Statement in Support of Claim.  Accordingly, the Veteran's 
original hearing request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(e) (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal

In a January 2008 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
immune system failure.  To the Board's knowledge, the Veteran 
has not disagreed with that decision.  Accordingly, it is not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].
FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran's low back disability is related 
to his military service.

2.  The evidence of record does not support the conclusion 
that the Veteran was exposed to mustard gas during his 
military service.

3.  The competent medical evidence of record does not support 
a finding that the Veteran's lung disability is related to 
his military service.

4.  The competent medical evidence of record does not support 
a finding that the Veteran's squamous cell carcinoma of the 
skin is related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or 
aggravated by the Veteran's service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The Veteran's lung disability was not incurred in or 
aggravated by the Veteran's service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.316 (2008).

3.  The Veteran's squamous cell carcinoma of the skin was not 
incurred in or aggravated by the Veteran's service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303, 3.316 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
low back disability, a lung disability, and a squamous cell 
carcinoma of the face and arms.  

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
The Veteran was informed of the evidentiary requirements for 
service connection in letters from the RO dated November 25, 
2002, November 3, 2003, January 24, 2005, and June 20, 2007, 
including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military, VA Medical Centers, and the Social 
Security Administration (SSA).  The Veteran was also advised 
in the letters that a VA examination would be provided if 
necessary to decide his claims.  With respect to private 
treatment records, the November 2003, January 2005, and June 
2007 letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with each letter was a copy of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letters asked 
that the Veteran complete such so that the RO could obtain 
private records on his behalf.  

The November 2003 letter further emphasized: "[Y]ou must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the January 2005 VCAA letter, page 5, and 
the June 2007 letter, page 5. 

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the January 2005 letter, page 3; see also the June 2007 
letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments [which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008], among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1).]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status;  (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in both a March 20, 2006 letter and the above-
referenced June 2007 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
low back claim in March 2003.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, following the issuance of the 
November 2003, March 2006 and June 2007 VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's low back claim was 
readjudicated in the January 2008 supplemental statement of 
the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

The Veteran's representative has recently contended that at 
an October 2006 hearing before the RO, the VA hearing officer 
failed to meet the requirements under          38 C.F.R 
§ 3.103(c)(2) to suggest the submission of overlooked 
evidence that would be of advantage to the Veteran's 
position.  See the May 2009 Informal Hearing Presentation, 
page 5.  It is clear that this was both previously and 
subsequently done by VA, as described in detail above.  
Indeed, the above-referenced letters concerning the Veteran's 
claimed disabilities specifically addressed what was required 
to substantiate the claim, to wit: medical evidence of a 
current disability, evidence of an in-service injury or 
disease that began during military service, and medical nexus 
opinion evidence relating the two.

Accordingly, any failure on the part of the VA hearing 
officer to comply with 38 C.F.R. § 3.103(c)(2) amounts to 
nonprejudical error, and a remand for corrective notice is 
therefore not necessary.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, a portion of the Veteran's service treatment 
records, service personnel records, VA and private treatment 
records, and SSA records have been associated with the claims 
folder.  

It appears from the record that some of the Veteran's service 
medical records are missing.  The Board is cognizant of Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court 
elaborated on the VA's responsibility to obtain a veteran's 
service medical records.  The Board finds, however, that no 
useful purpose would be served in remanding this matter for 
more development.  In this case, the RO has attempted to 
locate the Veteran's service medical records.  The RO first 
submitted a request to the NPRC in November 2002, asking for 
all available military medical records.  In November 2003, 
the Veteran's July 1945 entrance physical examination, August 
1946 separation examination, and various medical notes in 
between those dates were sent by the NPRC, along with the 
Veteran's service personnel records.  There is no indication 
that any more service medical records still exist.  See the 
October 3, 2005 Formal Finding on the Unavailability of 
Service Records.  

Per the request of the Veteran, the RO has also attempted to 
obtain treatment records from Walter Reed Hospital [where the 
Veteran contends he received treatment just after his active 
duty service], as well as service records indicating the 
Veteran's exposure to mustard gas and any respective 
treatment for such exposure.  The NPRC was unable to find any 
such records, and notified the RO of its findings in October 
2004, February 2005, and in the above referenced October 3, 
2005 Formal Finding of the Unavailability of Service Records.  

Additionally, the RO attempted to obtain clinical records 
from the Anacostia Naval Air Station from July 1946 to 
September 1946, but no records were located.  See the April 
19, 2006 Request/Response Information form.  

Because the Veteran's claims involve his contention that he 
was exposed to mustard gas in service, the RO attempted to 
obtain records from the NPRC documenting any exposure to 
mustard gas or lewisite.  In February 2005, the NPRC 
responded to the RO's request, noting that "the records 
either do not exist, that NPRC does not have them or that 
further efforts to locate them at NPRC would be futile."  
See the February 23, 2005 Request/Response Information form.  
The RO also attempted to obtain records documenting mustard 
gas exposure from the Defense Manpower Data Center and from 
the Mustard Gas Manager of the Compensation and Pension 
Service.  See June 12, 2005, February 16, 2006, and March 28, 
2007 letters from the RO.  No records were identified.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The Board also observes that a medical opinion regarding the 
etiology of the Veteran's claimed disabilities has not been 
obtained.  However, for reasons explained immediately below, 
such is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.


As will be discussed below, there is already medical evidence 
that the Veteran currently has low back, lung, and skin 
disabilities.  The record is missing critical evidence 
demonstrating that an event, injury, or disease occurred in 
service, McLendon element (2), and the Veteran's claims are 
being denied on that basis.  The outcome of this case thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the Veteran suffered an 
in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the Veteran's 
service records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that medical opinions 
are not necessary in the instant case.

The Board additionally observes that all due process concerns 
have been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claims, and he declined the opportunity for a personal 
hearing.  See the Veteran's April 2008 statement cancelling 
his scheduled hearing before the Board.   

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2008). 

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - missing service records

The Board again notes that the some of the Veteran's service 
medical records are missing.  See the October 3, 2005 Formal 
Finding on the Unavailability of Service Records.  The Court 
has held that in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claims have been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

In essence, the Veteran contends that his current low back 
disability resulted from an injury he sustained while serving 
on active duty.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

In this case, it is undisputed that the Veteran has a current 
low back disability.  Specifically, an October 2001 X-ray 
report indicated that the Veteran has "[e]vidence of 
spondylolysis with retrolisthesis of L4 on L3.  Degenerative 
changes noted in the lumbosacral and the dorsal lumbar 
spine."  Additionally, the Veteran was diagnosed with 
"lumbar degenerative disease" in November 2006.                        
Hickson element (1), current disability, is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's available 
service treatment records do not indicate that a back 
disability was present in service.  Critically, his 
separation examination was pertinently negative with respect 
to any disease affecting the Veteran's back.  See the 
Veteran's August 22, 1946 Report of Physical Examination.  In 
addition, there is no competent medical evidence of arthritis 
within the one year presumptive period after service.  
  
With respect to in-service injury, the Veteran contends that 
he injured his back while stationed at Anacostia Naval Air 
Station on July 26, 1946. More specifically, the Veteran 
contends that fell off the wing of an aircraft onto the 
tarmac after losing his balance.  The Veteran contends he was 
taken to Walter Reed Hospital and received treatment for his 
back.  See the May 22, 2009 Informal Hearing Presentation, 
page 1.  

There is no evidence in the Veteran's service treatment 
records indicating that the Veteran sustained an injury to 
his back.  While the Board recognizes that some of the 
Veteran's service treatment records may be missing, 
significantly the results of the Veteran's August 1946 
separation examination, administered less than one month 
after the Veteran's claimed in-service back injury, are in 
the claims folder.  That report pertinently indicates that 
the Veteran's spine was "normal" at that time, and that the 
Veteran was "physically qualified for discharge from the 
U.S. Naval Service."  See the Veteran's August 22, 1946 
Report of Physical Examination.  

Moreover, no medical documentation of any low back disability 
exists of record prior to 1982, more than 30 years after the 
Veteran separated from military service in August 1946.  See 
the Veteran's  June 15, 1982 M.H.M.C. radiological report 
[noting degenerative changes in the lumbar spine].  

In short, there is no objective, contemporaneous evidence 
that the Veteran sustained a low back injury in the 
performance of his duties, and there is no evidence of a 
chronic low back disability in service or for decades 
thereafter.  

In essence, the Veteran's case rests of his own contention 
that he sustained a back injury in service.  The Board has 
considered those statements.  Although not necessarily 
doubting that he may have fallen in service as he has 
described, the Board finds that his statements that he 
sustained an injury thereby are outweighed by the negative 
service medical records and the lack of objective evidence of 
back problems for decades after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  The Board finds his recent statements concerning 
such an injury to be lacking in probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Of record are three medical opinions linking the Veteran's 
current low back disability to his claimed in-service fall.  
After noting the Veteran's reported history, Dr. D.B. opined 
that "after the type of injury sustained by [the Veteran] it 
is common to develop vertebral articular degeneration . . . 
."  See the December 3, 2002 statement of Dr. D.B.  A second 
doctor, Dr. C.L.M., likewise noted the Veteran's claimed in-
service injury and opined that "the low back condition from 
which [the Veteran] suffers is directly related to the 
accident he suffered while in the U.S. Navy."  See the 
December 4, 2002 statement of Dr. C.L.M.  Finally, a VA staff 
physician, D.J.S. noted that the Veteran had current back 
pain, "[s]tatus post trauma in the Navy in 1946."  See the 
Veteran's February 3, 2005 VA History and Physical Outpatient 
Report.  

Based as they are on the Veteran's statements concerning an 
alleged in-service injury, the opinions of Dr. D.B., Dr. 
C.L.M., and D.J.S. lack probative value.       See LeShore v. 
Brown,  8 Vet. App. 406, 409 (1995) [noting that the fact 
that the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion]; 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].

Crucially, in Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court, citing its decisions in Swann and Reonal, 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by a veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  

In this case, although both doctors and D.J.S. referred to a 
fall in service, it is clear that such was merely a 
recitation of the Veteran's own contention.  The remainder of 
the Veteran's medical history, which is devoid of reference 
to back problems for three decades after service, was not 
mentioned, much less explained.  

Additionally, both of the doctors and D.J.S. failed to 
acknowledge the fact that the Veteran had been in two car 
accidents [the first in December 1983, the second in October 
2002], the most recent occurring two months before the 
doctors drafted their respective letters.  Indeed, a December 
4, 2002 clinical note of Dr. G.H.S. indicated that the 
Veteran had "pain in his low back" after the October 2002 
motor vehicle accident.  

Finally, both of the doctors and D.J.S. also failed to 
acknowledge a September 16, 1998 treatment record by Dr. 
C.L.M. himself, which indicated that the Veteran "twisted 
[his] low back after a fall on [his] left knee."  

Accordingly, because these opinions fail to address the lack 
of medical records showing treatment for a low back 
disability for over 30 years following the Veteran's 
separation, and neglect to comment upon the Veteran's post-
service low back injuries, they carry little weight of 
probative value.

The Veteran's representative has highlighted a June 27, 1987 
opinion of Dr. M.R., who the Veteran's representative states 
"determined that the veteran's back condition may be related 
to exposure to mustard gas."  However,  the evidence of 
record does not demonstrate that the Veteran was exposed to 
mustard gas, as will be discussed in greater detail below.  

The Veteran is presenting an argument based on continuity of 
symptomatology, that is, that he had a low back disability in 
service and continuously thereafter.                 See the 
May 2009 Informal Hearing Presentation, page 3.  Indeed, the 
Veteran's wife has stated that she remembers the Veteran 
having back problems from shortly after his separation from 
service to the present day.  See the January 24, 2003 
statement of the Veteran's wife.   

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  Additionally, the Board recognizes that 
the Veteran and his wife are competent to testify as to his 
observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Such evidence is lacking in this case.  

Specifically, as was noted above, a low back disability was 
not identified in service, and such was initially diagnosed 
several decades after service.  In the interim, there were no 
complaints of, or treatment for, a low back disability.  
Crucially, a September 1958 X-ray report specifically noted 
that the Veteran's lumbar spine showed "no significant bone 
or joint pathology."  See the September 12, 1958 X-Ray 
report taken at the B.C.H.  Additionally, a July 1987 VA 
examination [with respect to an issue not before the Board] 
noted that the Veteran was "able to accomplish full range of 
motion with the lumbosacral spine with minimal discomfort."  
See the July 15, 1987 VA examiner's report.  The Board places 
great weight on probative value on the absence of relevant 
medical evidence for the decades-long period from 1946 to 
1982.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

The Board also finds it to be significant that the Veteran 
did not mention any low back difficulties when he filed a 
claim for non-service connected pension in February 1987.  It 
does not stand to reason that the Veteran would mention other 
problems [such as depression] but not mention back 
difficulties if such in fact existed at the time.

In short, any contentions by the Veteran or his wife that he 
experienced a low back disability continually since service 
are outweighed by the lack of objective evidence of any such 
symptomatology for decades after service.  See Curry, supra; 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact].  Accordingly, service connection may not 
be established via continuity of symptomatology under 
38 C.F.R. § 3.303(b).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on this basis as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disability.  Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for a lung disability, 
claimed as due to exposure to mustard gas.

3.  Entitlement to service connection for squamous cell 
carcinoma of the face and arms, claimed as due to exposure to 
mustard gas.  

Because these issues involve the application of the same law 
and regulations to virtually the same facts, for the sake of 
economy the Board will address them together.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims, to include continuity of symptomatology, 
have been set forth above and will not be repeated.

The one year presumptive period applicable to arthritis, 
discussed above, is also applicable to cancer.  See 38 C.F.R. 
§ 3.309(a) (2008). 

Service connection - mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  See 38 C.F.R. § 3.316 (2008).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of in-service exposure, and a diagnosis 
of current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 C.F.R. 
§ 3.316 (2002); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Analysis

In essence, the Veteran contends that he developed a lung 
disability and squamous cell carcinoma of the skin due to his 
claimed exposure to mustard gas while serving on active duty.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
Veteran was recently diagnosed with "mild obstructive 
disease," based on pulmonary function testing administered 
in June 2007.  See the Veteran's June 22, 2007 VA treatment 
report of S.J.L.  Additionally, in 1983, the Veteran had a 
right wrist skin lesion removed, noted as "squamous cell 
carcinoma."  Accordingly, Hickson element (1) is satisfied 
as to both issues.  [The Board notes in passing that the 
Veteran has asserted he also has asthma; however, no medical 
evidence of record documents this diagnosis.]

With respect to crucial Hickson element (2), in-service 
disease or injury, the Board will separately discuss in-
service disease and injury.

Concerning in-service disease, there is no medical evidence 
of a lung or skin cancer during service.  The Veteran's 
available service treatment records reveal that the Veteran 
did not report any such problems while in service, and the 
Veteran's skin and respiratory system were evaluated as 
"normal" upon his separation in August 1946.  Chest X-rays 
taken at the time were pertinently negative.  He was 
initially diagnosed with skin cancer many decades after 
service. 

Concerning in-service injury, the Veteran claims that he was 
exposed to mustard gas in July 1945 while in service at Great 
Lakes Naval Training Station, Great Lakes, Illinois.  The 
Veteran argues that during gas mask training, "[w]e had to 
pull the mask away from our face to get a whiff of the odors 
to be able to define them.  All this time I was constantly 
inhaling a full blast . . . ."  See the May 2009 Informal 
Hearing Presentation, page 2.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  The Court has also stated that the 
question of whether a veteran was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998).

The Board initially observes that there is no official 
evidence of record demonstrating that the Veteran experienced 
full-body exposure to mustard gas or lewisite in service.  
The Veteran has repeatedly asserted that a July 17, 1945 
service personnel record, indicating that the Veteran 
participated in a "gas mask drill and chamber 
introduction", demonstrates that he was exposed to mustard 
gas.  However, plainly read, this indicates that the Veteran 
received routine gas mask training as a recruit.  It is 
common knowledge that basic military training in the use of 
gas masks involves the use of tear gas, not mustard gas or 
other lethal substances.  The Veteran's contention that new 
recruits would be taught how to use a gas mask while being 
exposed to mustard gas is simply unbelievable.  

The Veteran has not explained how he could be exposed to 
mustard gas in service without protective equipment, and 
indeed that he deeply inhaled it, and yet there were no 
identifiable ill effects therefrom .  His service treatment 
records do not indicate that he was treated for exposure to 
gas of any kind, and his separation physical examination was 
entirely negative for any abnormalities.  Indeed, there are 
no medical treatment records which record any complaints of, 
or diagnose, any lung or skin disability for decades after 
the Veteran separated from military service.

The Veteran has contended that a fellow service member, 
H.E.C., underwent the same training and received medical 
treatment for mustard gas exposure.  Per the Veteran's 
request, the RO obtained the service treatment records of 
fellow servicemember H.E.C. in an attempt to verify any 
treatment H.E.C. may have received at the Great Lakes Naval 
Training Station or elsewhere for exposure to mustard gas.  
H.E.C.'s records are pertinently negative as to any 
documented exposure to mustard gas and/or and treatment for 
any such exposure. 

Moreover, the Board finds it significant that in February 
1987, the Veteran underwent a Social Work Assessment and 
crucially responded "no" when asked whether he received any 
chemical exposure injury during his military service.      
See the Veteran's February 1987 Social Work Assessment, page 
3.  It appears that the Veteran's theory as to alleged 
mustard gas exposure is of relatively recent vintage.  

The evidence of record thus indicates that the Veteran's only 
exposure to gas in service was of a benign variety used in 
gas mask training.  The only evidence that the Veteran was 
exposed to mustard gas comes from his own statements, which 
the Board finds to be lacking in credibility.  There is no 
evidence that the Veteran participated in any experiments 
involving protective clothing.

With respect to the Veteran's skin cancer claim, the Veteran 
does not assert that his skin cancer developed from in-
service sun exposure, and a review of the record does not 
indicate any significant sun exposure during his active duty 
military service.  The Board notes in passing that the 
Veteran worked as a farmer for decades after his separation 
from service.  See the Veteran's February 1987 Social Work 
Assessment [noting that the Veteran has farmed his entire 
life and has never done any other type of work].  The Board 
therefore will not further explore the matter of sun exposure 
as a factor in the Veteran's skin cancer.  Cf. Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].

In short, the Board finds that an in-service injury did not 
occur.  Hickson element (2) has not been met as to both 
issues, and the Veteran's lung and skin claims fail on this 
basis alone.

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that medical nexus is 
necessarily lacking.  

The Board initially notes that if the Veteran has one of the 
disorders listed under 38 C.F.R. § 3.316, he has only to 
prove full body exposure to mustard gas in service to 
establish service connection.  As noted above, the regulation 
relieves him of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  That is, a nexus or connection is presumed if the 
other two conditions are met.  See 38 C.F.R. § 3.316; see 
also Pearlman v. West, 11 Vet. App. 443 (1998).   

The Veteran's current skin disability, squamous cell 
carcinoma of the skin, is listed under 38 C.F.R. 3.316.  
However, as noted above, the Veteran has not demonstrated 
full body exposure to mustard gas in service.  Accordingly, 
the presumption of medical nexus does not apply.  Indeed, no 
medical evidence of record links the Veteran's current skin 
disability to his military service.
  
With respect to the Veteran's current lung disability, mild 
obstructive disease of the lungs is not listed among the 
mustard gas-related diseases enumerated in 38 C.F.R. 3.316; 
accordingly, even if the evidence demonstrated that the 
Veteran was exposed to mustard gas in service [which it does 
not], medical nexus may not be presumed as a matter of law.  

However, in June 2007, a VA staff physician indicated that 
the Veteran's pattern of mild obstructive disease "may be 
seen in a patient with significant environmental exposures 
like this patient has had to mustard gas and other toxins."  
See the June 22, 2007 VA treatment report of S.J.L.  Use of 
the term "may" suggests only a possible relationship 
between the Veteran's current lung disability and his alleged 
in-service exposure to mustard gas.  As noted above, the 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Tirpak, supra; see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) [evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection].  

Further, as analyzed above, there is no evidence of record 
demonstrating that the Veteran was actually exposed to 
mustard gas in-service.  S.J.L.'s opinion is based on the 
Veteran's own report, and fails to account for the decades 
long gap between the Veteran's separation from service and 
his subsequent obstructive disease diagnosis in 2007.  See 
Swann, Reonal, and Kowalski, supra.  Accordingly, S.J.L.'s 
opinion is afforded little weight of probative value.  

The Board has also considered the medical treatise evidence 
submitted by the Veteran regarding mustard gas exposure and 
its physical effects.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998);                    see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses].  While the 
submitted articles discuss the overall effects of mustard gas 
exposure, they contain no information which suggests that the 
Veteran himself was exposed to mustard gas.  As such, the 
treatise evidence submitted by the Veteran is of no probative 
value. 

The Veteran's own statements relating his current lung and 
skin disabilities to exposure to mustard gas amount to a 
medical conclusions beyond the competence of the Veteran.  It 
is well-settled that lay persons without medical training, 
such as the Veteran, are not competent to attribute symptoms 
to a particular cause.           See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R.           § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

To the extent that the Veteran and the Veteran's wife claims 
he had breathing problems and skin problems in service and 
continuously thereafter [see July 10, 2006 statement of the 
Veteran's wife], the Board is of course aware of the 
provisions relating to continuity of symptomatology, 
discussed above.                  See 38 C.F.R. § 3.303(b) 
(2008).  However, their contentions are not supported by the 
evidence of record.

As was discussed above, the Veteran reported no symptoms of a 
lung or skin disability during service.  With respect to the 
Veteran's lung disability, the medical evidence of record 
pertinently indicates no diagnosis of a lung disability until 
2007, over 60 years after the Veteran separated from service.  
In the interim, numerous treatment records indicated that the 
Veteran had clear lungs or unremarkable pulmonary 
evaluations.  See, e.g., June 22, 1987 and October 6, 1997 VA 
progress notes, and a June 19, 2002 VA Admission History and 
Physical.  While the Veteran's medical history shows some 
treatment for a lung abnormality in the recent past [see a 
February 18, 2003 VA treatment record, noting the Veteran's 
history of a "lung nodule" since 1994, which was deemed 
"stable."], the Veteran's claims folder does not contain 
records of any such treatment for decades after service.  

With respect to the Veteran's squamous cell carcinoma of the 
skin, the medical evidence indicates no diagnosis or 
treatment for a skin disability until 1983, approximately 37 
years after the Veteran separated from service.  In the 
interim years, with the exception of a one-time diagnosis of 
ringworm in February 1964 the record shows no treatment for 
any skin disability.  

Supporting medical evidence of continuity of symptomatology 
is required.            See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  There is no competent medical evidence of a lung or 
skin disability for decades after service.  See Maxson, 
supra; see also Mense, supra.  The Board acknowledges the 
Veteran's contentions that he received treatment in the 1950s 
for his skin and lung disabilities; however, no medical 
treatment records documenting such treatment could be found.  
Accordingly, service connection may not be established via 
continuity of symptomatology for either issue under 38 C.F.R.          
§ 3.303(b).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied as to both issues, and the Veteran's claims fail on 
this basis as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
lung disability and squamous cell carcinoma of the face and 
arms.  Hickson elements (2) and (3) have not been met.  
Contrary to the assertions of the Veteran's representative 
[see May 2009 Informal Hearing Presentation], the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefits sought on appeal are 
accordingly denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for squamous cell carcinoma 
of the face and hands is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


